
	

113 HR 5631 IH: To authorize the Central Everglades Planning Project, Florida, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5631
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Murphy of Florida (for himself, Mr. Jolly, Mr. Hastings of Florida, Ms. Wasserman Schultz, Ms. Brown of Florida, Ms. Frankel of Florida, Mr. Garcia, Mr. Deutch, and Mr. Posey) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize the Central Everglades Planning Project, Florida, and for other purposes.
	
	
		1.CERP, Central Everglades Planning Project, Florida
			(a)AuthorizationThe project for environmental restoration, CERP, Central Everglades Planning Project, Florida, is
			 authorized to be carried out by the Secretary of the Army substantially in
			 accordance with the plans, and subject to the conditions, recommended in a
			 final report of the Chief of Engineers if a favorable report of the Chief
			 of Engineers is completed not later than December 30, 2015.
			(b)Total costThe project authorized pursuant to paragraph (1) is authorized to be carried out by the Secretary
			 of the Army at a total cost of $1,900,000,000, with an estimated Federal
			 cost of $950,875,000 and an estimated non-Federal cost of $949,125,000.
			
